06/11/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0306


                                        DA 20-0306


 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                           ORDER

PAMELA JO POLEJEWSKI,

              Defendant and Appellant.


       On June 1, 2020, Appellant Pamela Jo Polejewski, representing herself, filed a
Notice of Appeal in this matter, which involves an Order of the Eighth Judicial District
Court, Cascade County, requiring her to post bond or face forfeiture of animals seized by
law enforcement pursuant to § 27-1-434, MCA. On June 8, 2020, Appellant Polejewski
moved this Court for a stay ofjudgment ofthe District CourCs order pending the outcome
ofthis appeal. Polejewski has now requested that this Court expedite ruling on her motion
to stay because the District Court has ordered that the County may proceed with forfeiture
and disposition of the seized animals notwithstanding Polejewski's pending appeal and
motion to stay before this Court.
      Having reviewed Polejewski's filings in this appeal, and given the recent significant
amendments to the applicable statute, we believe it is appropriate to order a response to
Polejewski's motion to stay.
      THEREFORE,
      IT IS ORDERED that the State of Montana is granted twenty days from the date of
this Order, to prepare, file, and'serve a response(s)to Polejewski's motion for stay.
      IT IS FURTHER ORDERED that the proceedings in the underlying case, including
the forfeiture and disposal of the subject animals, are STAYED pending further Order of
this Court.
      The Clerk is directed to provide immediate notice ofthis Order to Appellant Pamela
Jo Polejewski, all counsel of record in the Eighth Judicial District Court, Cascade County,
Cause No. BDV-20-276A, and the Honorable Gregory G. Pinski, presiding Judge.


      Dated this itit'day of June, 2020.




                                                             ./t/zAV
                                                             Chief Justice




                                                                 Justices




                                            2